Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claim 23 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 23 is directed to a method for producing a sintered body, while Applicant originally elected a layered body via the response to the restriction requirement dated 05/28/2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 23 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dittman et al. (US20190231494, hereinafter referred to as Dittman).
Regarding claim 1, Dittman discloses a layered body having a structure in which two or more layers containing zirconia containing a stabilizer are layered, the layered body comprising at least (see Dittman at [0242], disclosing filling the powder compositions COMP-B and COMP-E in alternating order in a mould … Applying pressure (185 MPa) to the powder filling. Demoulding the compacted body. Examiner notes that this will create two or more layers as further supported by Dittman at the Abstract, which discloses a zirconia dental mill blank comprising a bottom layer ... [and] a top layer.): a first layer containing zirconia having a stabilizer content of higher than or equal to 4 mol% (see Dittman at [0241], disclosing the formulation of COMP-B comprises 8.9 wt.% Y2O3, which correlates to approximately 5.1 mol% Y2O3. Examiner notes that Y2O3 is a zirconia stabilizer per Claim 6 of the instant application.); and a second layer containing zirconia having a stabilizer content different from that of the zirconia contained in the first layer (see Dittman at [0241], disclosing the formulation of COMP-E comprises 9.3 wt.% Y2O3, which correlates to approximately 5.3 mol% Y2O3. Examiner notes that Y2O3 is a zirconia stabilizer per Claim 6 of the instant application.), wherein the layered body is a calcined body (see Dittman at [0242], disclosing applying a 
Regarding claim 2, Dittman discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 1.5 mol% to 7.0 mol% (see Dittman at [0241], disclosing the formulation of COMP-E comprises 9.3 wt.% Y2O3, which correlates to approximately 5.3 mol% Y2O3. Examiner notes that Y2O3 is a zirconia stabilizer per Claim 6 of the instant application.).
Regarding claim 3, Dittman discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 5.0 mol% to 7.0 mol% (see Dittman at [0241], disclosing the formulation of COMP-E comprises 9.3 wt.% Y2O3, which correlates to approximately 5.3 mol% Y2O3. Examiner notes that Y2O3 is a zirconia stabilizer per Claim 6 of the instant application.).
Regarding claim 4, Dittman discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the first layer is 4.0 mol% to 6.0 mol% (see Dittman at [0241], disclosing the formulation of COMP-B comprises 8.9 wt.% Y2O3, which correlates to approximately 5.1 mol% Y2O3. Examiner notes that Y2O3
Regarding claim 5, Dittman discloses a difference between the stabilizer content in the first layer and the stabilizer content in the second layer is greater than or equal to 0.2 mol% (see Dittman at [0241], disclosing the formulation of COMP-B comprises 8.9 wt.% Y2O3, which correlates to approximately 5.1 mol% Y2O3, and the formulation of COMP-E comprises 9.3 wt.% Y2O3, which correlates to approximately 5.3 mol% Y2O3. This provides a difference of 5.3-5.1 of 0.2, which is within the claimed range.). 
Regarding claim 6, Dittman discloses the stabilizer is one or more selected from the group consisting of yttria (Y2O3), calcia (CaO), magnesia (MgO), and ceria (CeO2) (see Dittman at [0241], disclosing the formulation of COMP-B comprises 8.9 wt.% Y2O3, which correlates to approximately 5.1 mol% Y2O3. Examiner notes that Y2O3 is a zirconia stabilizer per Claim 6 of the instant application.).
Regarding claim 7, Dittman discloses at least one of the layers contains alumina (see Dittman at [0241], disclosing the formulation of COMP-B comprises 0.1 wt% Al2O3. Examiner notes that Al2O3 correlates with alumina.).
Regarding claim 14, Dittman discloses a density is 2.4 g/cm3 to 3.7 g/cm3 (see Dittman at [0134], disclosing the dental mill blank can typically be characterized by … [a] density: … from 2.5 to 3.5 g/cm3, which Examiner notes is within the claimed range. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dittman et al. (US20190231494, hereinafter referred to as Dittman).
Regarding claim 8, while Dittman does not explicitly disclose a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 1.0 mm, this is an inherent property dependent upon the composition and the method of production. The composition and production process disclosed by Dittman is sufficiently similar to the instantly claimed composition as detailed in the rejections above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 9, while Dittman does not explicitly disclose a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 0.2 mm, this is an inherent property dependent upon the composition and the method of production. The composition and production process disclosed by Dittman is sufficiently similar to the instantly claimed composition as detailed in the rejections above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARL E GROUP/Primary Examiner, Art Unit 1731